                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



FREDDIE WILLIAMS,

                            Petitioner,

          v.                                     CASE NO. 19-3010-SAC

STATE OF KANSAS,

                            Respondent.


                          ORDER OF DISMISSAL

      This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner, a detainee at the Wyandotte County Detention

Center, challenges the requirement that he continue to register under

the Kansas Offender Registration Act. He proceeds pro se and seeks

leave to proceed in forma pauperis.

     Petitioner was convicted in 1996 of attempted rape and kidnapping

in Wyandotte County. His sentence included a requirement to register

as a sex offender for ten years. Subsequently, through changes in the

law, that requirement has been extended to lifetime registration.
Petitioner currently is incarcerated due to his failure to register

as required.

     Because petitioner is challenging not the validity of his

criminal sentence, but the execution of that sentence, a habeas

application under 28 U.S.C. § 2241 is the appropriate remedy. See

Straley v. Utah Bd. of Pardons, 582 F.3d 1208, 1213 (10th Cir. 2009)(“[A

state prisoner’s] §2241 habeas petition can only challenge the
execution of his sentence, not the validity of his conviction and the

original sentence.”). Although § 2241 does not contain an explicit

exhaustion requirement, exhaustion of available state remedies is
required for petitions brought under that provision. Montez v.

McKinna, 208 F.3d 862, 866 (10th Cir. 2000)(“A habeas petitioner is

generally required to exhaust state remedies whether his action is

brought under § 2241 or § 2254.”); see also Wilson v. Jones, 430 F.3d

1113, 1118 (10th Cir. 2005)(noting habeas petitioner seeking relief

under 28 U.S.C. § 2241 is required to exhaust available state remedies,

absent showing of futility).

      A petitioner may satisfy the exhaustion requirement by showing

either (1) “that a state appellate court has had the opportunity to

rule on the same claim presented in federal court” or (2) “that at

the time he filed his federal petition, he had no available state

avenue of redress.” Miranda v. Cooper, 967 F.3d 392, 398 (10th Cir.

1982). Here, petitioner does not suggest that he has presented his

claim in the state courts, nor does he argue that he has no available

state remedy. Accordingly, the Court will dismiss this matter without

prejudice to allow petitioner to present his claim to the state courts.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

without prejudice to allow petitioner to exhaust state court remedies.
     IT IS FURTHER ORDERED petitioner’s motion to proceed in forma

pauperis (Doc. #2) is denied as moot.

     IT IS SO ORDERED.

     DATED:   This 31st day of January, 2019, at Topeka, Kansas.



                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
